  Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 1 of 20 PageID #: 1



                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE

 EAGLE PHARMACEUTICALS, INC.,                        )
                                                     )
                    Plaintiff,                       )
                                                     )
         v.                                          ) C.A. No.
                                                     )
 SLAYBACK PHARMA LLC,                                )
                                                     )
                    Defendant.                       )


                                            COMPLAINT

               Plaintiff Eagle Pharmaceuticals, Inc. (“Eagle”), by its attorneys, for its Complaint,

alleges as follows:

               1.         This is an action for patent infringement under the patent laws of the United

States, Title 35, United States Code, and for a declaratory judgment of patent infringement under

28 U.S.C. §§ 2201 and 2202, that arises out of the submission of New Drug Application (“NDA”)

No. 212209 by Slayback Pharma LLC (“Slayback” or “Defendant”) to the United States Food and

Drug Administration (“FDA”) seeking approval to manufacture and sell its proposed product

which Slayback asserts to be bioequivalent to Eagle’s BALRAPZO®, 100 mg/4 mL (25 mg/mL)

Bendamustine Hydrochloride Injection product prior to the expiration of Eagle’s U.S. Patent Nos.

9,265,831 (“the ’831 patent”); 9,572,796 (“the ’796 patent”); 9,572,797 (“the ’797 patent”); and

10,010,533 (“the ’533 patent”) (collectively, “the Patents-in-Suit”).

                                               PARTIES

               2.         Plaintiff Eagle Pharmaceuticals, Inc. is a corporation organized and existing

under the laws of Delaware, with its corporate offices and principal place of business at 50 Tice

Boulevard, Suite 315, Woodcliff Lake, New Jersey 07677.
  Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 2 of 20 PageID #: 2



               3.        On information and belief, Defendant Slayback Pharma LLC is a

corporation organized and existing under the laws of Delaware, with its principal place of business

at 301 Carnegie Center, #303, Princeton, New Jersey 08550.

                                  JURISDICTION AND VENUE

               4.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331,

1338(a), 2201, and 2202.

               5.        Venue is proper in this Court under 28 U.S.C. §§ 1391 and 1400(b) at least

because Slayback is organized and existing under the laws of Delaware and therefore resides there

for purposes of venue.

               6.        Based on the facts and causes alleged herein, and for additional reasons to

be further developed through discovery if necessary, this Court has personal jurisdiction over

Slayback.

               7.        This Court has personal jurisdiction over Slayback because, upon

information and belief, Slayback is a corporation organized and existing under the laws of

Delaware and maintains a registered agent for service of process in Delaware. This Court has

personal jurisdiction over Slayback for the additional reasons set forth below and for other reasons

that will be presented to the Court if such jurisdiction is challenged.

               8.        In addition, this Court has personal jurisdiction over Slayback because, on

information and belief, Slayback has engaged in a persistent course of conduct within Delaware

by continuously and systematically placing goods into the stream of commerce for distribution

throughout the United States, including Delaware.

               9.        Further, this Court also has personal jurisdiction over Slayback because,

among other things, on information and belief: (1) Slayback has filed NDA No. 212209 for the




                                                  2
  Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 3 of 20 PageID #: 3



purpose of seeking approval to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of the product described in NDA No. 212209 in the United States, including in

Delaware; and (2) Slayback will market, distribute, offer for sale, and/or sell the product described

in NDA No. 212209 in the United States, including in Delaware, upon approval of NDA No.

212209, and will derive substantial revenue from the use or consumption of the product described

in NDA No. 212209 in the State of Delaware. See Acorda Therapeutics Inc. v. Hospira Pharm.

Inc., 817 F.3d 755, 763 (Fed. Cir. 2016). On information and belief, if NDA No. 212209 is

approved, the product described in NDA No. 212209 would, among other things, be marketed,

distributed, offered for sale, and/or sold in Delaware, prescribed by physicians practicing in

Delaware, dispensed by pharmacies located within Delaware, and/or used by patients in Delaware,

all of which would have a substantial effect on Delaware.

               10.     The Court also has personal jurisdiction over Slayback because it has

committed, aided, abetted, induced, contributed to, or participated in the commission of the

tortious act of patent infringement that has led and/or will lead to foreseeable harm and injury to

Eagle, which is a Delaware corporation.

               11.     Slayback has previously consented to jurisdiction in Delaware in one or

more prior cases arising out of the filing of its abbreviated new drug applications, and it has

asserted counterclaims in such cases. See, e.g., Cephalon, Inc. & Eagle Pharm., Inc. v. Slayback

Pharma Ltd. Liability Co., No. 17-01154-GMS, D.I. 11 (D. Del. Sept. 29, 2017); Teva Pharma.

Int’l GmbH, Cephalon, Inc. & Eagle Pharma., Inc. v. Slayback Pharma Ltd. Liability Co., No. 18-

cv-00117, D.I. 9 (D. Del. Feb. 12, 2018); Eagle Pharm., Inc. v. Slayback Pharma LLC, No. 18-

01459-CFC, D.I. 9 (D. Del. Oct. 10, 2018).




                                                 3
  Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 4 of 20 PageID #: 4



               12.     For at least the above reasons, it would not be unfair or unreasonable for

Slayback to litigate this action in this District, and there is personal jurisdiction over Slayback for

purposes of this action.

                                         BACKGROUND

               13.     BALRAPZO®, which contains bendamustine hydrochloride, is an

alkylating drug that is indicated for the treatment of patients with chronic lymphocytic leukemia,

as well as for the treatment of patients with indolent B-cell non-Hodgkin lymphoma that has

progressed during or within six months of treatment with rituximab or a rituximab-containing

regimen.

               14.     Eagle is the holder of NDA No. 205580 for BALRAPZO®, which NDA

has been approved by the FDA.

               15.     The ’831 patent, entitled “Formulations of Bendamustine” (Exhibit A

hereto), was duly and legally issued on February 23, 2016. Eagle is the owner and assignee of the

’831 patent. The ’831 patent has been listed in connection with BALRAPZO® in the Orange

Book.

               16.     The ’796 patent, entitled “Formulations of Bendamustine” (Exhibit B

hereto), was duly and legally issued on February 21, 2017. Eagle is the owner and assignee of the

’796 patent. The ’796 patent has been listed in connection with BALRAPZO® in the Orange

Book.

               17.     The ’797 patent, entitled “Formulations of Bendamustine” (Exhibit C

hereto), was duly and legally issued on February 21, 2017. Eagle is the owner and assignee of the

’797 patent. The ’797 patent has been listed in connection with BALRAPZO® in the Orange

Book.




                                                  4
  Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 5 of 20 PageID #: 5



               18.     The ’533 patent, entitled “Formulations of Bendamustine” (Exhibit D

hereto), was duly and legally issued on July 3, 2018. Eagle is the owner and assignee of the ’533

patent. The ’533 patent has been listed in connection with BALRAPZO® in the Orange Book.

                              INFRINGEMENT BY SLAYBACK

               19.     By a letter dated October 31, 2018 (the “Notice Letter”) and received by

Eagle thereafter, Slayback notified Eagle pursuant to the Federal Food, Drug, and Cosmetic Act

(“FDCA”) that Slayback had submitted to the FDA NDA No. 212209, seeking approval from the

FDA to engage in the commercial manufacture, use, and/or sale of a Bendamustine Hydrochloride

Injection, 100 mg/4 mL (25 mg/mL) product (multiple-dose vials) (“Slayback’s NDA Product”)

prior to the expiration of the Patents-in-Suit. Upon information and belief, Slayback’s NDA

Product relies on data from bioavailability and/or bioequivalence studies contained in the approved

labeling for BALRAPZO® and contains the same or equivalent ingredients in the same or

equivalent amounts as BALRAPZO® and/or as recited in the claims of the Patents-in-Suit.

               20.     The purpose of Slayback’s submission of NDA No. 212209 was to obtain

approval under the FDCA to engage in the commercial manufacture, use, offer for sale, sale, and/or

importation of Slayback’s NDA Product prior to the expiration of the Patents-in-Suit.

               21.     In the Notice Letter, Slayback also notified Eagle that, as part of its NDA

No. 212209, Slayback had filed a certification of the type described in Section 505(b)(2)(A)(iv) of

the FDCA (“Paragraph IV Certification”) with respect to each of the Patents-in-Suit. Upon

information and belief, Slayback submitted a Paragraph IV Certification pursuant to 21 U.S.C.

§ 355(b)(2)(A)(iv) to the FDA in connection with NDA No. 212209 asserting that the Patents-in-

Suit will not be infringed by the manufacture, use, offer for sale, sale, or importation of Slayback’s

NDA Product, or alternatively, that these patents are invalid or unenforceable.




                                                  5
  Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 6 of 20 PageID #: 6



                22.    In the Notice Letter, Slayback stated that the active ingredient of Slayback’s

NDA Product is bendamustine hydrochloride.

                23.    In the Notice Letter, Slayback stated that the proposed dosage strength of

Slayback’s NDA Product is 25 mg/mL.

                24.    Upon information and belief, the proposed labeling for Slayback’s NDA

Product encourages, recommends, instructs, and/or promotes administration to patients with

chronic lymphocytic leukemia.

                25.    Upon information and belief, the proposed labeling for Slayback’s NDA

Product recommends, encourages, instructs, and/or promotes administration to patients with

indolent B-cell non-Hodgkin lymphoma.

                26.    This action is being commenced before the expiration of forty-five days

from the date of the Eagle’s receipt of the Notice Letter.

                      COUNT I – INFRINGEMENT OF U.S. PATENT
                        NO. 9,265,831 UNDER 35 U.S.C. § 271(e)(2)

                27.    Eagle incorporates each of the preceding paragraphs 1–26 as if fully set

forth herein.

                28.    Slayback’s submission of NDA No. 212209 for the purpose of obtaining

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

Slayback’s NDA Product prior to the expiration of the ’831 patent was an act of infringement of

the ’831 patent under 35 U.S.C. § 271(e)(2)(A).        In the event that Slayback commercially

manufactures, imports, uses, offers for sale, or sells Slayback’s NDA Product, said actions would

constitute infringement of the ’831 patent under 35 U.S.C. § 271(a).




                                                 6
  Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 7 of 20 PageID #: 7



                29.   The manufacture, use, offer for sale, sale, marketing, distribution, and/or

importation of Slayback’s NDA Product would infringe one or more claims of the ’831 patent

under the doctrine of equivalents.

                30.   Upon information and belief, Slayback will engage in the manufacture, use,

offer for sale, sale, marketing, distribution, and/or importation of Slayback’s NDA Product

immediately and imminently upon FDA approval of NDA No. 212209.

                31.   The foregoing actions by Slayback constitute and/or will constitute

infringement of the ’831 patent.

                32.   Upon information and belief, Slayback has acted with full knowledge of the

’831 patent and without a reasonable basis for believing that it would not be liable for infringing

the ’831 patent.

                33.   Unless Slayback is enjoined from infringing the ’831 patent, Eagle will

suffer irreparable injury. Eagle has no adequate remedy at law.

                      COUNT II – INFRINGEMENT OF U.S. PATENT
                        NO. 9,572,796 UNDER 35 U.S.C. § 271(e)(2)

                34.   Eagle incorporates each of the preceding paragraphs 1–33 as if fully set

forth herein.

                35.   Slayback’s submission of NDA No. 212209 for the purpose of obtaining

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

Slayback’s NDA Product prior to the expiration of the ’796 patent was an act of infringement of

the ’796 patent under 35 U.S.C. § 271(e)(2)(A).       In the event that Slayback commercially

manufactures, imports, uses, offers for sale, or sells Slayback’s NDA Product or induces or

contributes to such conduct, said actions would constitute infringement of the ’796 patent under

35 U.S.C. §§ 271 (a), 271(b), and/or 271(c).



                                                7
  Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 8 of 20 PageID #: 8



               36.     The manufacture, use, offer for sale, sale, marketing, distribution, and/or

importation of Slayback’s NDA Product would infringe one or more claims of the ’796 patent

under the doctrine of equivalents.

               37.     Upon information and belief, Slayback will engage in the manufacture, use,

offer for sale, sale, marketing, distribution, and/or importation of Slayback’s NDA Product

immediately and imminently upon FDA approval of NDA No. 212209.

               38.     Upon information and belief, Slayback will instruct, encourage, promote,

and/or recommend the administration of the Slayback NDA Product within the scope of one or

more claims of the ’796 patent under the doctrine of equivalents. On information and belief,

Slayback will market its proposed products to hospitals, clinics, physicians, and other medical care

providers and will instruct, encourage, promote, and/or recommend the practice of each of the

steps of one or more claims of the ’796 patent under the doctrine of equivalents.

               39.     Upon information and belief, the use of Slayback’s NDA Product in

accordance with and as directed by Slayback’s proposed labeling for that product would infringe

one or more claims of the ’796 patent under the doctrine of equivalents.

               40.     Upon information and belief, Slayback plans and intends to, and will,

actively induce infringement of the ’796 patent when NDA No. 212209 is approved, and plans and

intends to, and will, do so after approval.

               41.     Upon information and belief, Slayback knows that its NDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’796 patent, and that its

NDA Product and its proposed labeling are unsuitable for substantial noninfringing use. Upon

information and belief, Slayback plans and intends to, and will, contribute to infringement of the

’796 patent after approval of NDA No. 212209.




                                                 8
  Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 9 of 20 PageID #: 9



                42.   The foregoing actions by Slayback constitute and/or will constitute

infringement of the ’796 patent, active inducement of infringement of the ’796 patent, and/or

contribution to the infringement by others of the ’796 patent.

                43.   Upon information and belief, Slayback has acted with full knowledge of the

’796 patent and without a reasonable basis for believing that it would not be liable for infringing

the ’796 patent, actively inducing infringement of the ’796 patent, and/or contributing to the

infringement by others of the ’796 patent.

                44.   Unless Slayback is enjoined from infringing the ’796 patent, actively

inducing infringement of the ’796 patent, and contributing to the infringement by others of the

’796 patent, Eagle will suffer irreparable injury. Eagle has no adequate remedy at law.

                      COUNT III – INFRINGEMENT OF U.S. PATENT
                        NO. 9,572,797 UNDER 35 U.S.C. § 271(e)(2)

                45.   Eagle incorporates each of the preceding paragraphs 1–44 as if fully set

forth herein.

                46.   Slayback’s submission of NDA No. 212209 for the purpose of obtaining

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

Slayback’s NDA Product prior to the expiration of the ’797 patent was an act of infringement of

the ’797 patent under 35 U.S.C. § 271(e)(2)(A).        In the event that Slayback commercially

manufactures, imports, uses, offers for sale, or sells Slayback’s NDA Product or induces or

contributes to such conduct, said actions would constitute infringement of the ’797 patent under

35 U.S.C. § 271(b) and/or 271(c).

                47.   The use of Slayback’s NDA Product would infringe one or more claims of

the ’797 patent under the doctrine of equivalents.




                                                 9
 Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 10 of 20 PageID #: 10



               48.     Upon information and belief, Slayback will instruct, encourage, promote,

and/or recommend the administration of the Slayback NDA Product within the scope of one or

more claims of the ’797 patent under the doctrine of equivalents. On information and belief,

Slayback will market its proposed products to hospitals, clinics, physicians, and other medical care

providers and will instruct, encourage, promote, and/or recommend the practice of each of the

steps of one or more claims of the ’797 patent under the doctrine of equivalents.

               49.     Upon information and belief, Slayback will engage in the manufacture, use,

offer for sale, sale, marketing, distribution, and/or importation of Slayback’s NDA Product

immediately and imminently upon FDA approval of NDA No. 212209.

               50.     Upon information and belief, the use of Slayback’s NDA Product in

accordance with and as directed by Slayback’s proposed labeling for that product would infringe

one or more claims of the ’797 patent under the doctrine of equivalents.

               51.     Upon information and belief, Slayback plans and intends to, and will,

actively induce infringement of the ’797 patent when NDA No. 212209 is approved, and plans and

intends to, and will, do so after approval.

               52.     Upon information and belief, Slayback knows that its NDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’797 patent, and that its

NDA Product and its proposed labeling are unsuitable for substantial noninfringing use. Upon

information and belief, Slayback plans and intends to, and will, contribute to infringement of the

’797 patent after approval of NDA No. 212209.

               53.     The foregoing actions by Slayback constitute and/or will constitute active

inducement of infringement of the ’797 patent and/or contribution to the infringement by others of

the ’797 patent.




                                                10
 Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 11 of 20 PageID #: 11



                54.   Upon information and belief, Slayback has acted with full knowledge of the

’797 patent and without a reasonable basis for believing that it would not be liable for actively

inducing infringement of the ’797 patent and/or contributing to the infringement by others of the

’797 patent.

                55.   Unless Slayback is enjoined from actively inducing infringement of the

’797 patent and contributing to the infringement by others of the ’797 patent, Eagle will suffer

irreparable injury. Eagle has no adequate remedy at law.

                      COUNT IV – INFRINGEMENT OF U.S. PATENT
                        NO. 10,010,533 UNDER 35 U.S.C. § 271(e)(2)

                56.   Eagle incorporates each of the preceding paragraphs 1–55 as if fully set

forth herein.

                57.   Slayback’s submission of NDA No. 212209 for the purpose of obtaining

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

Slayback’s NDA Product prior to the expiration of the ’533 patent was an act of infringement of

the ’533 patent under 35 U.S.C. § 271(e)(2)(A).       In the event that Slayback commercially

manufactures, imports, uses, offers for sale, or sells Slayback’s NDA Product, said actions would

constitute infringement of the ’533 patent under 35 U.S.C. § 271 (a).

                58.   The manufacture, use, offer for sale, sale, marketing, distribution, and/or

importation of Slayback’s NDA Product would infringe one or more claims of the ’533 patent

under the doctrine of equivalents.

                59.   Upon information and belief, Slayback will engage in the manufacture, use,

offer for sale, sale, marketing, distribution, and/or importation of Slayback’s NDA Product

immediately and imminently upon FDA approval of NDA No. 212209.




                                               11
 Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 12 of 20 PageID #: 12



                60.    The foregoing actions by Slayback constitute and/or will constitute

infringement of the ’533 patent.

                61.    Upon information and belief, Slayback has acted with full knowledge of the

’533 patent and without a reasonable basis for believing that it would not be liable for infringing

the ’533 patent.

                62.    Unless Slayback is enjoined from infringing the ’533 patent, Eagle will

suffer irreparable injury. Eagle has no adequate remedy at law.

                       COUNT V – DECLARATORY JUDGMENT OF
                      INFRINGEMENT OF U.S. PATENT NO. 9,265,831

                63.    Eagle incorporates each of the preceding paragraphs 1–62 as if fully set

forth herein.

                64.    Upon information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Slayback’s NDA Product would infringe one or

more claims of the ’831 patent under the doctrine of equivalents.

                65.    Upon information and belief, Slayback will engage in the manufacture, use,

offer for sale, sale, marketing, distribution, and/or importation of Slayback’s NDA Product

immediately and imminently upon FDA approval of NDA No. 212209.

                66.    Upon information and belief, Slayback has acted with full knowledge of the

’831 patent and without a reasonable basis for believing that it would not be liable for infringing

the ’831 patent.

                67.    Accordingly, there is a real, substantial, and continuing case or controversy

between Eagle and Slayback regarding whether Slayback’s manufacture, use, sale, offer for sale,

or importation into the United States of Slayback’s NDA Product with its proposed labeling




                                                12
 Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 13 of 20 PageID #: 13



according to NDA No. 212209 will infringe one or more claims of the ’831 patent and whether

one or more claims of the ’831 patent are valid.

                68.    Eagle should be granted a declaratory judgment that the making, using, sale,

offer for sale, and importation into the United States of Slayback’s NDA Product with its proposed

labeling would infringe the claims of the ’831 patent and that the claims of the ’831 patent are

valid.

                69.    Slayback should be enjoined from infringing the ’831 patent; otherwise

Eagle will suffer irreparable injury. Eagle has no adequate remedy at law.

                       COUNT VI – DECLARATORY JUDGMENT OF
                      INFRINGEMENT OF U.S. PATENT NO. 9,572,796

                70.    Eagle incorporates each of the preceding paragraphs 1–69 as if fully set

forth herein.

                71.    Upon information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Slayback’s NDA Product would infringe one or

more claims of the ’796 patent under the doctrine of equivalents.

                72.    Upon information and belief, Slayback will instruct, encourage, promote,

and/or recommend the administration of the Slayback NDA Product within the scope of one or

more claims of the ’796 patent under the doctrine of equivalents. On information and belief,

Slayback will market its proposed products to hospitals, clinics, physicians, and other medical care

providers and will instruct, encourage, promote, and/or recommend the practice of each of the

steps of one or more claims of the ’796 patent under the doctrine of equivalents.

                73.    Upon information and belief, Slayback will engage in the manufacture, use,

offer for sale, sale, marketing, distribution, and/or importation of Slayback’s NDA Product

immediately and imminently upon FDA approval of NDA No. 212209.



                                                   13
 Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 14 of 20 PageID #: 14



               74.     Upon information and belief, the use of Slayback’s NDA Product in

accordance with and as directed by Slayback’s proposed labeling for that product would infringe

one or more claims of the ’796 patent under the doctrine of equivalents.

               75.     Upon information and belief, Slayback plans and intends to, and will,

actively induce infringement of the ’796 patent when NDA No. 212209 is approved, and plans and

intends to, and will, do so after approval.

               76.     Upon information and belief, Slayback knows that its NDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’796 patent, and that its

NDA Product and its proposed labeling are unsuitable for substantial noninfringing use. Upon

information and belief, Slayback plans and intends to, and will, contribute to infringement of the

’796 patent after approval of NDA No. 212209.

               77.     The foregoing actions by Slayback constitute and/or will constitute

infringement of the ’796 patent, active inducement of infringement of the ’796 patent, and/or

contribution to the infringement by others of the ’796 patent.

               78.     Upon information and belief, Slayback has acted with full knowledge of the

’796 patent and without a reasonable basis for believing that it would not be liable for infringing

the ’796 patent, actively inducing infringement of the ’796 patent, and/or contributing to the

infringement by others of the ’796 patent.

               79.     Accordingly, there is a real, substantial, and continuing case or controversy

between Eagle and Slayback regarding whether Slayback’s manufacture, use, sale, offer for sale,

or importation into the United States of Slayback’s NDA Product with its proposed labeling

according to NDA No. 212209 will infringe one or more claims of the ’796 patent and whether

one or more claims of the ’796 patent are valid and enforceable.




                                                14
 Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 15 of 20 PageID #: 15



                80.    Eagle should be granted a declaratory judgment that the making, using, sale,

offer for sale, and importation into the United States of Slayback’s NDA Product with its proposed

labeling would infringe, actively induce the infringement of, and/or contribute to the infringement

by others of the ’796 patent and that the claims of the ’796 patent are valid and enforceable.

                81.    Slayback should be enjoined from infringing the ’796 patent, actively

inducing infringement of the ’796 patent, and contributing to the infringement by others of the

’796 patent; otherwise Eagle will suffer irreparable injury. Eagle has no adequate remedy at law.

                       COUNT VII – DECLARATORY JUDGMENT OF
                      INFRINGEMENT OF U.S. PATENT NO. 9,572,797

                82.    Eagle incorporates each of the preceding paragraphs 1–81 as if fully set

forth herein.

                83.    Upon information and belief, the use of Slayback’s NDA Product would

infringe one or more claims of the ’797 patent under the doctrine of equivalents.

                84.    Upon information and belief, Slayback will instruct, encourage, promote,

and/or recommend the administration of the Slayback NDA Product within the scope of one or

more claims of the ’797 patent under the doctrine of equivalents. On information and belief,

Slayback will market its proposed products to hospitals, clinics, physicians, and other medical care

providers and will instruct, encourage, promote, and/or recommend the practice of each of the

steps of one or more claims of the ’797 patent under the doctrine of equivalents.

                85.    Upon information and belief, Slayback will engage in the manufacture, use,

offer for sale, sale, marketing, distribution, and/or importation of Slayback’s NDA Product

immediately and imminently upon FDA approval of NDA No. 212209.




                                                15
 Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 16 of 20 PageID #: 16



               86.     Upon information and belief, the use of Slayback’s NDA Product in

accordance with and as directed by Slayback’s proposed labeling for that product would infringe

one or more claims of the ’797 patent under the doctrine of equivalents.

               87.     Upon information and belief, Slayback plans and intends to, and will,

actively induce infringement of the ’797 patent when NDA No. 212209 is approved, and plans and

intends to, and will, do so after approval.

               88.     Upon information and belief, Slayback knows that its NDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’797 patent, and that its

NDA Product and its proposed labeling are unsuitable for substantial noninfringing use. Upon

information and belief, Slayback plans and intends to, and will, contribute to infringement of the

’797 patent after approval of NDA No. 212209.

               89.     The foregoing actions by Slayback constitute and/or will constitute active

inducement of infringement of the ’797 patent and/or contribution to the infringement by others of

the ’797 patent.

               90.     Upon information and belief, Slayback has acted with full knowledge of the

’797 patent and without a reasonable basis for believing that it would not be liable for actively

inducing infringement of the ’797 patent and/or contributing to the infringement by others of the

’797 patent.

               91.     Accordingly, there is a real, substantial, and continuing case or controversy

between Eagle and Slayback regarding whether Slayback’s manufacture, use, sale, offer for sale,

or importation into the United States of Slayback’s NDA Product with its proposed labeling

according to NDA No. 212209 will infringe one or more claims of the ’797 patent and whether

one or more claims of the ’797 patent are valid.




                                                   16
 Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 17 of 20 PageID #: 17



                92.    Eagle should be granted a declaratory judgment that the making, using, sale,

offer for sale, and importation into the United States of Slayback’s NDA Product with its proposed

labeling would actively induce the infringement of and contribute to the infringement by others of

the ’797 patent and that the claims of the ’797 patent are valid.

                93.    Slayback should be enjoined from actively inducing infringement of the

’797 patent and contributing to the infringement by others of the ’797 patent; otherwise Eagle will

suffer irreparable injury. Eagle has no adequate remedy at law.

                       COUNT VIII – DECLARATORY JUDGMENT OF
                      INFRINGEMENT OF U.S. PATENT NO. 10,010,533

                94.    Eagle incorporates each of the preceding paragraphs 1–93 as if fully set

forth herein.

                95.    Upon information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Slayback’s NDA Product would infringe one or

more claims of the ’533 patent under the doctrine of equivalents.

                96.    Upon information and belief, Slayback will engage in the manufacture, use,

offer for sale, sale, marketing, distribution, and/or importation of Slayback’s NDA Product

immediately and imminently upon FDA approval of NDA No. 212209.

                97.    Upon information and belief, Slayback has acted with full knowledge of the

’533 patent and without a reasonable basis for believing that it would not be liable for infringing

the ’533 patent.

                98.    Accordingly, there is a real, substantial, and continuing case or controversy

between Eagle and Slayback regarding whether Slayback’s manufacture, use, sale, offer for sale,

or importation into the United States of Slayback’s NDA Product with its proposed labeling




                                                 17
 Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 18 of 20 PageID #: 18



according to NDA No. 212209 will infringe one or more claims of the ’533 patent and whether

one or more claims of the ’533 patent are valid.

               99.     Eagle should be granted a declaratory judgment that the making, using, sale,

offer for sale, and importation into the United States of Slayback’s NDA Product with its proposed

labeling would infringe the claims of the ’533 patent and that the claims of the ’533 patent are

valid.

               100.    Slayback should be enjoined from infringing the ’533 patent; otherwise

Eagle will suffer irreparable injury. Eagle haves no adequate remedy at law.

               WHEREFORE, Eagle requests the following relief:

               (a)     A judgment that Slayback has infringed, will infringe, and/or will induce

and contribute to infringement of the ’831 patent, the ’796 patent, the ’797 patent, and the ’533

patent.

               (b)     A judgment that the Patents-in-Suit are valid and enforceable;

               (c)     A judgment pursuant to, inter alia, 35 U.S.C. § 271(e)(4)(A) ordering that

the effective date of any FDA approval for Slayback to make, use, offer for sale, sell, market,

distribute, or import Slayback’s NDA Product, or any product or compound the making, using,

offering for sale, sale, marketing, distribution, or importation of which infringes the Patents-in-

Suit, be not earlier than the latest of the expiration dates of the Patents-in-Suit, inclusive of any

extension(s) and additional period(s) of exclusivity;

               (d)     A preliminary and permanent injunction pursuant to, inter alia, 35 U.S.C. §

271(e)(4)(B) and 35 U.S.C. § 283 enjoining Slayback, its officers, agents, servants, employees and

attorneys, and all persons acting in concert with them, from making, using, selling, offering for

sale, marketing, distributing, or importing Slayback’s NDA Product, or any product the making,




                                                   18
 Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 19 of 20 PageID #: 19



using, offering for sale, sale, marketing, distribution, or importation of which infringes the Patents-

in-Suit, or the inducement of or the contribution to any of the foregoing, prior to the latest of the

expiration dates of the Patents-in-Suit, inclusive of any extension(s) and additional period(s) of

exclusivity;

               (e)     A judgment declaring that making, using, selling, offering for sale,

marketing, distributing, or importing Slayback’s NDA Product, or any product or compound the

making, using, offering for sale, sale, marketing, distribution, or importation of which infringes

the Patents-in-Suit, prior to the expiration date of the Patents-in-Suit, respectively, will infringe,

actively induce infringement of, and/or contribute to the infringement by others of the Patents-in-

Suit;

               (f)     An award of Eagle’s damages or other monetary relief to compensate Eagle

if Slayback engages in the manufacture, use, offer for sale, sale, marketing, distribution, or

importation of Slayback’s NDA Product, or any product the making, using, offering for sale, sale,

marketing, distribution, or importation of which infringes the Patents-in-Suit, or the inducement

of or the contribution to any of the foregoing, prior to the latest of the expiration dates of the

Patents-in-Suit, inclusive of any extension(s) and additional period(s) of exclusivity, in accordance

with 35 U.S.C. § 271(e)(4)(C);

               (g)     A declaration that this case against Slayback is an exceptional case and an

award of attorneys’ fees pursuant to 35 U.S.C. § 285;

               (h)     An award of Eagle’s costs and expenses in this action; and

               (i)     Such further and other relief as this Court may deem just and proper.




                                                  19
Case 1:18-cv-01953-UNA Document 1 Filed 12/11/18 Page 20 of 20 PageID #: 20



                                                 /s/ Karen E. Keller
                                                 John W. Shaw (No. 3362)
                                                 Karen E. Keller (No. 4489)
                                                 Nathan R. Hoeschen (No. 6232)
                                                 SHAW KELLER LLP
                                                 I.M. Pei Building
                                                 1105 North Market Street, 12th Floor
OF COUNSEL:                                      Wilmington, DE 19801
Daniel G. Brown                                  (302) 298-0700
Michelle L. Ernst                                jshaw@shawkeller.com
LATHAM & WATKINS LLP                             kkeller@shawkeller.com
885 Third Avenue                                 nhoeschen@shawkeller.com
New York, NY 10022                               Attorneys for Eagle Pharmaceuticals, Inc.
(212) 906-1200

Kenneth G. Schuler
Marc N. Zubick
LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
(312) 876-7700
Attorneys for Eagle Pharmaceuticals, Inc.

Dated: December 11, 2018




                                            20
